       Case 2:18-cv-04665-SPL Document 72 Filed 10/08/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8                                            )   No. CV-18-04665-PHX-SPL
     Matthew F. Green,
 9                                            )
                                              )
                      Plaintiff,              )   ORDER
10                                            )
     vs.
11                                            )
                                              )
     Arizona Board of Regents, et al.,        )
12                                            )
13                    Defendants.             )
                                              )
14                                            )

15         Having reviewed the parties’ stipulation,
16         IT IS ORDERED that the Stipulation to Dismiss Allegations/Claims (Doc. 70) is
17   granted.
18         IT IS FURTHER ORDERED that Plaintiff’s claim for intentional infliction of
19   emotional distress (Count VI of the Second Amended Complaint) is dismissed with
20   prejudice.
21         IT IS FURTHER ORDERED that Plaintiff’s separate claim for injunctive relief
22   (Count VIII of the Second Amended Complaint) is dismissed without prejudice.
23         Dated this 8th day of October, 2019.
24
25
                                                       Honorable Steven P. Logan
26                                                     United States District Judge
27
28
